Opinion issued February 2, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–01025–CV




THERESA HEARN HAYNES, Appellant

V.

HOUSTON INDEPENDENT SCHOOL DISTRICT, ET AL., Appellees




On Appeal from the 152nd District Court
Harris County, Texas
Trial Court Cause No. 2003-69523




MEMORANDUM OPINIONAppellant Theresa Hearn Haynes has neither established indigence, nor paid
all the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent), 20.1 (listing requirements for establishing indigence); see also Tex.
Gov’t Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2005) (listing fees
in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals). 
After being notified that this appeal was subject to dismissal, appellant Theresa Hearn
Haynes did not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of
rule); 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack, Justices Jennings, and Alcala.